         Case 3:19-cv-01533-VLB Document 43 Filed 11/15/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


JAMES BERMAN, Chapter 7 Trustee for
the Substantively Consolidated Estate of
Michael S. Goldberg, LLC and Michael S.
Goldberg,                                Case No. 19-cv-1533 (VLB)

             Plaintiff,

                    v.

SCOTT A. LABONTE et al.,

             Defendants.



                           MOTION TO STAY DISCOVERY

      Defendants Scott LaBonte, Sally LaBonte, Marilyn LaBonte, Roland

LaBonte, Joseph W. Sparveri, Jr., Lawrence J. Marks, Esq., Juliano & Marks, LLC,

Paul Bourdeau, Esq., and Robert A. Landino (collectively, the “Defendants”), by

their undersigned counsel, respectfully move this Court pursuant to Federal Rule

of Civil Procedure 26(c) for entry of an order staying discovery in the above-

captioned case until thirty (30) days after the Court decides the Defendants’

forthcoming motions to dismiss the Complaint.

      The grounds in support of this motion are set forth fully in the

accompanying memorandum of law.


Dated:       November 15, 2019
        Case 3:19-cv-01533-VLB Document 43 Filed 11/15/19 Page 2 of 4



                                         FINN DIXON & HERLING LLP

                                         By: /s/ Alfred U. Pavlis
                                            Alfred U. Pavlis (ct08603)
                                            David R. Allen (ct30827)
                                            Finn Dixon & Herling LLP
                                            Six Landmark Square
                                            Stamford, CT 06901-2704
                                            Tel: (203) 325-5000
                                            Fax: (203) 325-5001
                                            apavlis@fdh.com
                                            dallen@fdh.com

                                         Attorneys for Paul Bourdeau, Esq.

PULLMAN & COMLEY LLC                     MARK H. DEAN, PC

By: /s/ James T. Shearin                 By: /s/ Mark Dean______
      James T. Shearin (ct01326)                Mark Dean (ct01935)
      Pullman & Comley LLC                      Mark H. Dean, PC
      850 Main Street                           241 Main Street, Suite 501
      P.O. Box 7006                             Hartford, CT 06106
      Bridgeport, CT 06601-7006                 mdean@mhdpc.net
      jtshearin@pullcom.com
                                         Attorneys for Roland G. LaBonte,
Of Counsel                               individually and as Trustee of the Roland
     David M.S. Shaiken (ct02297)        G. LaBonte Revocable Trust and the
     Shipman, Shaiken & Schwefel,        Scott A. LaBonte Dynasty Trust, and
     LLC                                 Marilyn P. LaBonte, individually and as
     433 South Main Street               Trustee of the Marilyn P. LaBonte 2015
     West Hartford, CT 06110             Revocable Trust and Trustee of the
     dshipmanlawct.com                   Marilyn P. LaBonte Revocable Trust

Attorneys for Scott A. LaBonte,
individually and as Trustee of the
Scott A. LaBonte Revocable Trust,
and Sally A. LaBonte, individually and
as Trustee of the Scott A. LaBonte
Revocable Trust and Trustee of the
Scott A. LaBonte Dynasty Trust
        Case 3:19-cv-01533-VLB Document 43 Filed 11/15/19 Page 3 of 4



CARMODY TORRANCE SANDAK                 COWDERY & MURPHY LLC
HENNESSEY LLP
                                        By: /s/ Thomas J. Murphy
By: /s/ Thomas J. Sansone                      Thomas J. Murphy (ct07959)
        Thomas J. Sansone (ct00671)            James J. Healy
        Carmody Torrance Sandak                Cowdery & Murphy LLC
        Hennessey LLP                          280 Trumbull Street, 22nd Floor
        195 Church Street                      Hartford, CT 06103
        New Haven, CT 06509                    tmurphy@cowderymurphy.com
        tsansone@carmodylaw.com                jhealy@cowderymurphy.com

Attorneys for Robert A. Landino         Attorneys for Joseph W. Sparveri, Jr.

NATALE & WOLINETZ

By: /s/ Anthony Natale
       Anthony Natale (ct08451)
       Natale & Wolinetz
       116 Oak Street
       Glastonbury, CT 06033
       anatale@natalelawfirm.com

Attorneys for Lawrence J. Marks, Esq.
and Juliano & Marks, LLC
        Case 3:19-cv-01533-VLB Document 43 Filed 11/15/19 Page 4 of 4



                                   CERTIFICATION

      I hereby certify that on November 15, 2019 a copy of the foregoing Motion

to Stay Discovery was filed electronically through the Court’s electronic filing

system and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing. Parties may

access this filing through the Court’s CM/ECF System.


                                            /s/ Alfred U. Pavlis
                                            Alfred U. Pavlis (ct08603)
                                            FINN DIXON & HERLING LLP
                                            Six Landmark Square
                                            Stamford, CT 06901-2704
                                            Tel: (203) 325-5000
                                            Fax: (203) 325-5001
                                            E-mail: apavlis@fdh.com
